 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                               Case No. 2:13-cr-00334-JCM-CWH-1
 8                   Plaintiff-Appellee,
 9            v.                                             ORDER
10   ANTON PAUL DRAGO, AKA Evan
     Joseph Fogarty,
11
                    Defendant-Appellant.
12
13
14           Presently before the court is the matter of United States of America v. Drago, case no. 2:13-
15   cr-00334-JCM-CWH. Petitioner Anton Paul Drago (“petitioner”) filed a motion to vacate, set
16   aside, or correct sentence under 28 U.S.C. § 2255, asserting a single ineffective-assistance-of-
17   counsel claim. (ECF No. 211). The court has examined the petition and finds that further briefing
18   is appropriate. The United States of America (“respondent”) shall file a response twenty-one days
19   from the date of this order. Thereafter, petitioner will have fourteen days to file a reply.
20           Accordingly,
21           IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
22   vacate, set aside, or correct sentence (ECF No. 211) no later than twenty-one (21) days from the
23   date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
24   thereafter.
25           IT IS SO ORDERED.
26   ...
27   ...
28   ...
 1         The clerk is instructed to file this order in the instant matter and in the related civil case,
 2   no. 2:20-cv-00392-JCM.
 3         DATED February 26, 2020.
 4
 5
                                                  __________________________________________
 6                                                UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
